Exhibit 10.32

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

PRODUCT DEVELOPMENT
AND CLINICAL SUPPLY AGREEMENT

 

THIS PRODUCT DEVELOPMENT AND CLINICAL SUPPLY AGREEMENT (this “Agreement”) is
made effective as of the 23rd day of October, 2014 (the “Effective Date”) by and
between BAXTER PHARMACEUTICAL SOLUTIONS LLC, a Delaware limited liability
company having a place of business at 927 South Curry Pike, Bloomington, Indiana
47403 (“Baxter”), and GENOCEA BIOSCIENCE, INC., a Delaware corporation having a
principal place of business at Cambridge Discovery Park, 100 Acorn Park Dr., 5th
Floor, Cambridge, MA, 02140 (“Client”).

 

RECITALS

 

1.                                      Client is engaged, directly or through
partners and contractors, in the development, bulk production, formulation, sale
and distribution of pharmaceutical products;

 

2.                                      Baxter is, among other pharmaceutical
activities, engaged in the formulation, filling, inspection, labeling and
packaging of pharmaceutical products for various pharmaceutical companies;

 

3.                                      Client and Baxter desire to have Baxter
formulate, fill, inspect, package, label, and test Product for Client for
clinical supply.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, Client and Baxter, hereinafter referred to as “Party” or
“Parties”, agree as follows:

 

Article 1, DEFINITIONS

 

1.1.                            As used in this Agreement, the following words
and phrases shall have the following meanings:

 

“Affiliate” shall mean any corporation or other business entity directly or
indirectly controlled by, controlling, or under common control with a Party or
its parent corporation.  The term “control” (including, with correlative
meaning, the terms “controlled by,” “controlling” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Party, whether
through the ownership of voting securities, by contract or otherwise, or such
other relationship as, in fact, constitutes actual control.

 

CONFIDENTIAL INFORMATION

 

1

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

“Batch” shall mean a specific quantity of Product comprising a number of Units
mutually agreed upon between Client and Baxter, and that (a) is intended to have
uniform character and quality within specified limits, and (b) is Produced
according to a single manufacturing order during the same cycle of manufacture.

 

“Baxter SOPs” shall mean Baxter’s standard operating procedures applicable to
the Production of Product.

 

“Bill of Materials” or “BOM” shall mean the listing of Materials, part numbers,
and relative quantities to be used in the Production of Product.

 

“Bulk Drug Substance” or “BDS” shall mean the active pharmaceutical ingredient,
as set forth in the Development Plan and/or Project Plan, to be supplied by
Client for use in the Production of Product.

 

“Certificate of Analysis” or “CofA” shall mean a document prepared by Baxter in
a Baxter standard format certifying the Batch of the Product release tests
performed by Baxter, or Qualified Subcontractors, the specifications and test
results for each Batch, as further specified in the Quality Agreement.

 

“cGMP Batch” shall mean a Batch of Product Produced from a cGMP production run
conducted in accordance with the Master Batch Record that is used to create
Product for research and development or for clinical use.

 

“Claims” means any and all claims, demands, actions, suits by a third party
including claims of property damage, death or personal injury for which the
Indemnified Parties otherwise would be strictly liable.

 

“Completion,” “Completed” and correlatives shall mean the completion by Baxter
of a Batch or other milestone, all as defined in the Project Plan.

 

“Completion Timeline” shall mean the timeline of Completion of an event as
defined in the Project Plan (as may be amended by mutual agreement from time to
time as set forth in this Agreement).

 

“Components” shall mean the primary packaging components (e.g. vial, stopper and
seal) used by Baxter in the Production of Product under this Agreement. 
Components are listed in the Bill of Materials.

 

“Confidential Information” shall be defined as set forth in Article 18.

 

“Current Good Manufacturing Practices” or “cGMP” shall mean the current good
manufacturing practices required by the FDA and set forth in the FD&C Act or FDA
regulations (including without limitation 21 CFR 210 and 211) as in effect from
time to time.

 

CONFIDENTIAL INFORMATION

 

2

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

“Demonstration Batch” shall mean a Batch used for process demonstration and
engineering of some or all of the Process Services and/or demonstration and
engineering of Production in Baxter’s cGMP facility.

 

“Development Plan” shall mean the document containing the parameters for the
Process Services which shall be developed by Baxter and Client and agreed to in
writing by Client and Baxter for each Product under this Agreement as set forth
in Section 2.1.

 

“Disposition Date” shall mean Baxter’s disposition of the Executed Batch Record.

 

“Effective Date” shall mean the date set forth above.

 

“Executed Batch Record” shall mean the completed batch record (dispositioned by
Baxter as released, rejected or aborted) and associated deviation reports, and
if applicable, a Lot QC Data Packet for each Batch of Product.

 

“FDA” shall mean the United States Food and Drug Administration or any successor
entity thereto.

 

“FD&C Act” shall mean the United States Federal Food, Drug and Cosmetic Act, as
may be amended from time to time.

 

“Latent Defect” means any non-conformity of a Product with the Product
Requirements that could not reasonably have been expected to have been revealed
by review of the Released Executed Batch Record by Client and/or testing
performed by Client during the applicable time period for acceptance as provided
for in Section 7.1 herein, but is discovered within the time period as provided
for in Section 7.1.1.

 

“Losses” shall mean any and all liabilities, obligations, penalties, claims,
judgments, demands, actions, disbursements of any kind and nature, suits,
losses, damages, costs and expenses (including, without limitation, reasonable
attorney’s fees).

 

“Lot QC Data Packet” shall mean the listing of the analytical testing and
Product Specifications performed on the Product and the results of such tests
and shall contain a CofA for each Batch delivered.

 

“Master Batch Record” or “MBR” shall mean, with respect to each Presentation of
Product to be Produced hereunder, a mutually agreed formal set of instructions
for the Production of each Presentation of such Product.  The MBR shall be
developed and maintained in Baxter’s standard format by Baxter, using Client’s
master formulation and technical support.

 

“Materials” as used in this Agreement shall collectively mean the BDS,
Components, Secondary Packaging Materials and Raw Materials as required for
Production of Product.

 

“Materials Specifications” shall mean the specifications and testing to be
performed on the Materials, as specified in the QCMD.

 

CONFIDENTIAL INFORMATION

 

3

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

“Non-Conforming Batch” shall mean:

 

(1) a cGMP Batch that has not been Produced in accordance with the Product
Requirements.

 

(2) A Demonstration Batch that has not been Produced in accordance with the
Project Plan.

 

“Presentation” shall mean the specific formulation and Components for the
Product as specified in the applicable Master Batch Record and Product
Specifications.

 

“Process Services” shall mean those research and development services performed
by Baxter to optimize the manufacturing process related to Client’s process to
Produce Product.  Process Services activities shall be identified in the
Development Plan.

 

“Produce” or “Production” shall mean the formulation, filling, packaging,
inspecting, labeling, and testing of Product by Baxter during the manufacture
and finishing of Product in finished dosage form for research and development
and/or clinical use as specified in the applicable Master Batch Record or
finishing specification sheet.

 

“Product” shall mean product as specified in the Development Plan, if
applicable, and the Project Plan for use in Process Services and/or clinical
trials.

 

“Product Requirements” shall mean cGMPs, Baxter SOPs, the Product Specifications
and the Master Batch Record.

 

“Product Specifications” shall mean, with respect to Product, the specifications
and testing to be performed for the Product (and the BDS to the extent that
Baxter is required to test the BDS) and/or the stability program that are set
forth in the Baxter SOPs and the Master Batch Records.  The Product
Specifications include all tests that Baxter is required to conduct or cause to
be conducted as specified in the QCMD.  The Product Specifications may be
modified from time to time only by a written agreement of Client and Baxter.

 

“Production Price” shall be defined in Section 5.1.

 

“Project Plan” shall mean the document(s) containing the parameters, timelines,
milestones, Completion and Product Specifications for the Production of each
Presentation of Product which shall be developed by Baxter and Client and
mutually agreed to in writing by Client and Baxter for each Presentation of
Product under this Agreement as set forth in Section 2.2.  In addition, the
Project Plan may include, without limitation, the Product, Materials, the
countries where such Product will be sold, and Presentations for such Product.

 

“Quality Agreement” shall mean an addendum to this Agreement under which the
Parties allocate the pharmaceutical responsibilities, as further set forth in
Section 2.4.

 

CONFIDENTIAL INFORMATION

 

4

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

“Quality Control Master Document” or “QCMD” shall mean a listing of the
analytical testing and corresponding Specifications, and the results of such
testing, to be performed on the Bulk Drug Substance, Raw Materials and in some
instances, Product and shall contain a CofA for each Batch delivered.

 

“Qualified Subcontractor” shall mean a subcontractor with whom Baxter has a
signed agreement, with provisions that protect Client Confidential Information
and intellectual property at least as stringent as the provisions of this
Agreement, and that has been audited and approved as a supplier by Baxter’s
quality assurance department to provide the services to be subcontracted.

 

“Raw Materials” shall mean all excipients, inactive ingredients and other
substances used by Baxter in the Production of Product under this Agreement with
the exception of BDS, Components and Secondary Packaging Materials.  All Raw
Materials are listed in the Bill of Materials.

 

“Regulatory Approval” shall mean all authorizations by the appropriate
Regulatory Authority necessary for use of Product in clinical trials in a
jurisdiction, including without limitation, approval of labeling and Production.

 

“Regulatory Authority” shall mean those agencies or authorities responsible for
regulation of the Products in the United States and such other Regulatory
Authorities expressly agreed upon by the Parties in the Quality Agreement. 
Baxter will have no obligation to Produce Product in compliance with the
requirements of a Regulatory Authority not specified in the applicable Quality
Agreement.

 

“Regulatory Plan” shall mean the document(s) containing regulatory services and
support for the development and maintenance of regulatory submissions and
supporting documentation as set forth in Section 2.3.

 

“Released Executed Batch Record” shall mean the completed batch record and
associated exception reports, and Lot QC Data Packet or QCMD created for each
Batch of Product.

 

“Reschedule Fees” shall have the meaning given in Section 4.2.

 

“Secondary Packaging Materials” as used in this Agreement shall mean any
material employed in the secondary packaging of the Product (e.g. leaflet, label
and folded box), but excluding any outer packaging used for transportation or
shipment.  All Secondary Packaging Materials are listed in the Bill of
Materials.

 

“Specifications” shall mean the Materials Specifications and/or the Product
Specifications as the context requires.

 

CONFIDENTIAL INFORMATION

 

5

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

“Start Timeline” shall mean the timeline for starting a particular milestone or
Batch run set forth in the Project Plan (as may be amended by mutual agreement
from time to time as set forth in this Agreement).

 

“Unit” shall mean an individually packaged dose of Product, including by way of
example only, a vial or prefilled syringe, as specified in the Project Plan.

 

Article 2, PLANS/QUALITY AGREEMENT

 

2.1.                            Development Plan.  Prior to commencing Process
Services for any Product, the Parties shall agree in writing upon a Development
Plan and/or Project Plan, as applicable.  Baxter will not be required to
commence Process Services for development of a Product, and Client will not be
required to pay for services or costs, until Client has (i) executed and
returned the Development Plan and/or Project Plan for such Process Services to
Baxter or (ii) issued to Baxter a purchase order or some other written approval
by a Genocea Vice President or Genocea officer senior to a Vice President for
such services or costs.  Upon execution of the Development Plan, Baxter shall
commence Development of such Product pursuant to the timeline and otherwise in
accordance with the Development Plan.

 

2.2.                            Project Plan/Production.  For Product to be
Produced hereunder, the Parties shall agree in writing upon a Project Plan. 
Baxter has agreed to schedule Production prior to completion and approval of a
Project Plan.  However, Baxter will not be required to commence any Production,
and Client will not be required to pay for services or costs, until (i) a
Project Plan for such Product has been approved in writing by both Baxter and
Client or (ii) Client has issued to Baxter a purchase order or some other
written approval by a Genocea Vice President or Genocea officer senior to a Vice
President for such services or costs.  Product-specific Master Batch Records
shall be reviewed and approved by Baxter and by Client prior to commencement of
Production.  Any material change to an approved Product-specific Master Batch
Record will be reviewed and approved by Baxter and by Client prior to said
change being implemented.  Upon execution of the Quality Agreement and the
corresponding Project Plan for each Product, Baxter shall commence Production of
such Product pursuant to the timeline and otherwise in accordance with the
Project Plan.  Each Batch of Product shall be Produced by using a copy of the
Master Batch Record.  Each copy of the Master Batch Record for such Batch of
Product shall be assigned a unique Batch number.  Any deviation from the
manufacturing process specified in the Master Batch Record must be documented in
the copy of the Master Batch Record for that Batch.  Baxter shall provide Client
with required supporting development and Production documentation in a form
reasonably suitable for Client’s submission to the FDA.

 

2.3.                            Regulatory Plan.  If requested by Client, Baxter
shall provide regulatory services in connection with obtaining Regulatory
Approval for a Product.  Baxter will not be required to conduct regulatory
services for a Product, and Client will not be required to pay for services or
costs, until (i) the Regulatory Plan for such Product has been agreed upon by
the Parties or (ii)

 

CONFIDENTIAL INFORMATION

 

6

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Client has issued to Baxter a purchase order or some other written approval by a
Genocea Vice President or Genocea officer senior to a Vice President for such
services or costs.

 

2.4.                            Quality Agreement.  The Parties will agree in
writing on a Quality Agreement.  Baxter will not be required to schedule any
Production, and Client will not be required to pay for services or costs, until
(i) a Quality Agreement has been duly signed by both Baxter and Client or
(ii) with respect to payment for services or costs, Client has issued to Baxter
a purchase order or some other written approval by a Genocea Vice President or
Genocea officer senior to a Vice President for such services or costs.

 

2.5.                            Amendment.  This Agreement and each Development
Plan, Project Plan, Regulatory Plan and Quality Agreement may be amended from
time to time, only upon mutual written agreement of Client and Baxter.  Upon
execution of any Development Plan, Project Plan, Regulatory Plan or Quality
Agreement, such executed document shall be deemed to be incorporated herein by
reference and made a part of this Agreement.  In the event that the terms of any
Development Plan, Project Plan, Regulatory Plan or purchase order,
acknowledgment, invoice or other standard commercial documents are inconsistent
with the terms of this Agreement, this Agreement shall control, unless otherwise
explicitly agreed to in writing by the Parties.  No Development Plan, Project
Plan, Regulatory Plan, Quality Agreement or purchase order, acknowledgment,
invoice or other standard commercial documents shall be deemed to amend this
Agreement.  In the event of a conflict between this Agreement and the Quality
Agreement, the Quality Agreement will prevail for matters of quality and this
Agreement will prevail for all business, legal, and financial issues.

 

2.6.                            Effect of Failure to Execute Plans.  Failure to
execute a Development Plan, Project Plan or Regulatory Plan with respect to the
Product will not relieve either Party of any obligation accruing with respect to
services or costs for such Product prior to such failure to execute provided
Client has issued to Baxter a purchase order or some other written approval by a
Genocea Vice President or Genocea officer senior to a Vice President for such
services or costs.

 

Article 3, PURCHASE AND SUPPLY OF MATERIALS

 

3.1.                            Client Supplied Materials.  Client, at its
expense (including, without limitation, shipping costs), shall supply to Baxter,
in a timely manner, all Materials listed in the Bill of Materials as Client
supplied.  On receipt of the Client supplied Materials, Baxter’s sole obligation
with respect to evaluation of the Client supplied Materials shall be to
(i) review the accompanying certificate of analysis to confirm that the Client
supplied Materials conform with the specifications, and (ii) perform testing on
the BDS in accordance with the Project Plan.  Client shall be liable for the
conformance of the BDS and Client supplied Materials to their respective
specifications, and Client shall be responsible for any liability arising out of
any such nonconformance, including without limitation, Non-Conforming Batches of
Product, unless Baxter is required to test the Client supplied Materials and
such nonconformance was not

 

CONFIDENTIAL INFORMATION

 

7

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

detected by Baxter as a result of its negligence or willful misconduct.  Unless
specifically set forth otherwise in this Agreement, Baxter disclaims any and all
liability with respect to Client’s BDS.  The responsibility for vendor/supplier
qualification is set forth in the Quality Agreement.  Baxter shall only use
Qualified Subcontractors.

 

3.2.                            Baxter Supplied Materials.  Baxter will
purchase, at Baxter’s expense, in a timely manner, all Materials listed in the
Bill of Materials as Baxter supplied.  Baxter shall test such Materials in
accordance with the Quality Agreement and QCMD.  Baxter shall be liable for the
conformance of the Baxter supplied Materials to their respective specifications
if such nonconformance is due to Baxter’s negligence or willful misconduct as
specifically set forth in this Agreement.  In addition, Baxter will use
commercially reasonable efforts to assist Client in recovering from Baxter’s
suppliers for indemnification and warranty obligations for purposes of flow
through to Client.  Baxter shall control packaging materials listed in the Bill
of Materials and shall assist Client with evaluation and purchase of modified
materials in the event that Client requests a change in Presentation.  Baxter
shall not initiate any changes to Materials without prior written approval from
Client, in its sole discretion.

 

3.3.                            Material Delivery Delays.  Timely delivery of
Client supplied Materials and Baxter supplied Materials shall mean that the
respective Materials and the required cGMP-related documents reach Baxter prior
to the scheduled manufacturing date of such Product per the timing set forth in
the Project Plan.  A delay in delivery of the Client supplied Materials by the
vendor shall not be considered to be a delay by Baxter.  A delay in delivery of
the Baxter supplied Materials by the vendor shall not be considered to be a
delay by Client.  Notwithstanding anything in this Agreement to the contrary, in
the event that Baxter receives the Client supplied Materials and associated cGMP
documents for the Production of Product from Client with less time than
requested in the Project Plan, but within sufficient time to Produce such
Product on such scheduled date, Baxter shall charge Client an additional fee of
[* * *], which shall be paid promptly to Baxter prior to Production, and Baxter
shall Produce such Product as per the original schedule.  Notwithstanding
anything in this Agreement to the contrary, in the event that Baxter receives
the Client supplied Materials for Production of Product from Client with less
time than requested in the applicable Project Plan prior to the scheduled date
of Production of such Product, and without sufficient time to Produce such
Product on the scheduled date or in the event Client cancels or reschedules
Production of Product, Baxter shall reschedule Production of such Product and
shall charge Client the applicable Reschedule Fee pursuant to Section 4.2.

 

3.4.                            Importer of Record.  In the event any material
or equipment to be supplied by Client, including without limitation Client
supplied Materials, is imported into the United States for delivery to Baxter
(“Imported Goods”), such Imported Goods shall be imported DDP Bloomington, IN
(Incoterms 2010).  Client shall be the “Importer of Record” of such Imported
Goods.  As the Importer of Record, Client shall be responsible for all aspects
of the Imported Goods including, without limitation (a) customs and other
regulatory clearance of Imported Goods, (b) payment of all tariffs, duties,
customs, fees, expenses and charges payable in connection with the importation
and delivery of the Imported Goods, and (c) keeping all records,

 

CONFIDENTIAL INFORMATION

 

8

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

documents, correspondence and tracking information required by applicable laws,
rules and regulations arising out of or in connection with the importation or
delivery of the Imported Goods.

 

Article 4, PURCHASE AND SUPPLY OF PRODUCT

 

4.1.                            Agreement to Purchase and Supply.  Pursuant to
the terms and conditions of this Agreement, Client will purchase the Product
from Baxter, and Baxter will Produce the Product for Client in accordance with
this Agreement.

 

4.2.                            Reschedule Fees.

 

4.2.1                     If Client unilaterally cancels or reschedules (other
than where the Parties mutually agree to reschedule through a change order or to
extend the Start Timeline or due to breach or default by Baxter) Production of
any Batch set forth in a Project Plan, Client shall pay, as liquidated damages
and not as a penalty, the following fees (“Reschedule Fees”) calculated based on
the date of Baxter’s receipt of Client’s notice, and payable within thirty (30)
days after the invoice date:

 

(i)             for cancellation or rescheduling [* * *] or more in advance of
the scheduled Start Timeline for any Demonstration Batch run or cGMP Batch run,
no Reschedule Fees shall be due;

 

(ii)          a charge of [* * *] percent ([* * *]%) of the Production Price of
the Batch if the Batch is canceled or rescheduled [* * *] from the scheduled
Start Timeline but [* * *] from the scheduled Start Timeline;

 

(iii)             a charge of [* * *] percent ([* * *]%) of the Production Price
of the Batch if the Batch is canceled or rescheduled [* * *] from the scheduled
Start Timeline but [* * *] from the scheduled Start Timeline;

 

(iv)            a charge of [* * *] percent ([* * *]%) of the Production Price
of the Batch if the Batch is canceled or rescheduled [* * *] from the scheduled
Start Timeline.

 

Such damages set forth in this Section 4.2.1 are in lieu of all other remedies.

 

4.2.2                     As further set forth in the Project Plan, Baxter will
timely provide Client with milestones, Product and other deliverables, including
BDS testing, within the time periods specified in the Project Plan unless the
Parties agree to extend such time periods in writing.  Delays in providing
Product conforming to the Product Requirements caused by Baxter’s [* * *] will,
result in liquidated damages, and not as a penalty, as follows:

 

(i)             for rescheduling the Start Timeline [* * *] after the scheduled
Start Timeline or, if applicable under Section 7.2, the date Baxter receives
replacement BDS from Client, [* * *] percent ([* * *]%) of the Production Price
shall be deducted;

 

(ii)          for rescheduling the Start Timeline [* * *], but [* * *] after the
scheduled Start Timeline or, if applicable under Section 7.2, the date Baxter
receives replacement BDS from Client, [* * *] percent ([* * *]%) of the
Production Price shall be deducted;

 

CONFIDENTIAL INFORMATION

 

9

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(iii)             for rescheduling the Start Timeline [* * *], but [* * *] after
the scheduled Start Timeline or, if applicable under Section 7.2, the date
Baxter receives replacement BDS from Client, [* * *] percent ([* * *]%) of the
Production Price shall be deducted, and

 

(iv)            for rescheduling the Start Timeline [* * *] after the scheduled
Start Timeline or, if applicable under Section 7.2, the date Baxter receives
replacement BDS from the Client, no fee shall be due.

 

Such damages set forth in this Section 4.2.2 are in addition to all other
remedies as specified in Section 7.2, including termination under Section 8.2.

 

Article 5, PRICE

 

5.1.                            Product Production Price.  The price to be paid
by Client for the Production of Product (the “Production Price”) shall be set
forth in the Project Plan.

 

5.2.                            Regulatory Services Price.  The price to be paid
by Client for regulatory services shall be set forth in the Regulatory Plan.

 

5.3.                            Process Services Price.  The price to be paid by
Client for Process Services shall be set forth in the Development Plan/Project
Plan.

 

Article 6, SHIPMENT AND INVOICING

 

6.1.                            Delivery Terms.  Product shall be delivered to
Client or its designee EXW (Incoterms 2010) at Baxter’s facility in
Bloomington, Indiana, freight collect, by a common carrier designated by Client;
provided, however, Baxter shall be responsible for the loading of the Product on
departure and shall bear all costs of such loading.  Client shall procure, at
its cost, insurance covering damage or loss to the Product during shipping.

 

6.2.                            Storage.

 

6.2.1                     Product Storage.  Baxter will store Product free of
charge for up to        [* * *] after Baxter’s release (the “Storage Period”). 
After the Storage Period, if Baxter agrees to store Product longer, then Baxter
may charge the storage fees as set forth in the Project Plan.

 

6.2.2                     BDS and Material Storage.  Baxter will not be required
to store quantities of BDS more than required to Produce one (1) Batch(es) of
Product without the prior written consent of Baxter and Client’s agreement.  If
Baxter agrees to store quantities of BDS in excess of the amount set forth
above, the Parties will reach written

 

CONFIDENTIAL INFORMATION

 

10

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

agreement on the terms of such storage which shall be set forth in a Project
Plan, including without limitation the cost of storage fees.

 

6.2.3                     Storage Conditions.  Baxter shall store all Materials
and Product in safe and secure storage under its control in the Baxter
Bloomington, Indiana facility in accordance with the mutually agreed storage
guidelines.

 

6.2.4                     Third Party Storage.  Baxter shall be permitted to
store Product and Client supplied Materials in third party storage facilities
with the prior written consent of Client in each case, provided that Baxter
shall remain fully responsible for compliance with its obligations under this
Agreement.

 

6.3.                            Subsequent Export.  Client agrees and represents
that Client is the owner of the goods that are consigned to Baxter for contract
manufacturing services and warrants that Client is responsible for any
subsequent export or re-export and will comply with all applicable US laws and
regulations relating to the export or re-export, including the prohibition
against unlawful transshipments.  Further, where such goods are destined for
export or re-export, Client agrees and accepts that it is the Foreign Principal
Party in Interest (“FPPI”) and warrants that as the FPPI, it will duly authorize
and retain a U.S. agent who will act on its behalf, assuming all attendant
responsibilities associated with the export or re-export, including obtaining
any necessary export licenses, pursuant to 15 C.F. R. §758.3.  The Client’s
responsibilities as FPPI include, but are not limited to, cooperating with its
U.S. agent in providing the U.S. government with a detailed description and
accurate valuation and classification of the goods, bills of lading, and all
other required documentation.  Client further agrees to defend Baxter against
any action, civil or criminal, private or public, in connection with the
subsequent export or re-export by Client of the goods.

 

6.4.                            Foreign Corrupt Practices Act.  Client
acknowledges that it is not the agent of Baxter and represents and warrants that
it has not, and covenants that it will not pay anything of value to any
government employee in connection with the sale of the Product.

 

6.5.                            Payment Terms.  The following invoicing and
payment terms apply:

 

Status

 

Invoice Date

 

Payment Due

[* * *]

 

[* * *]

 

Invoice date + 30 days*

[* * *]

 

[* * *]

 

Invoice date + 30 days*

[* * *]

 

Monthly

 

Invoice date + 30 days*

[* * *]

 

100% [less deposit, if any] of Production Price at [* * *]

 

Invoice date + 30 days*

[* * *]

 

100% [less deposit, if any] at Baxter’s Completion as specified in the Project
Plan

 

Invoice date + 30 days*

 

CONFIDENTIAL INFORMATION

 

11

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

*All days specified above are calendar days.

 

Payments shall be made in U.S. dollars by check delivered to Baxter by overnight
delivery with a reputable overnight delivery service or by wire transfer as set
forth in Baxter’s invoice.  Each invoice shall be payable by Client in
accordance with the terms noted above.  Any payment due under this Agreement not
received within the times noted above shall incur finance charges at the lesser
of (a) the maximum rate permitted by law, or (b) [* * *] percent ([* * *]%) per
month on the outstanding balance.

 

6.6.                            Default in Payment Obligations.  In addition to
all other remedies available to Baxter in the event of a Client default, if
Client does not make payments as required hereunder of amounts that are not
subject to a good faith dispute by Client, Baxter may refuse to Produce any
Product until Client’s account in regard to such undisputed payments is paid in
full, suspend deliveries of Product until Client provides assurance of
performance reasonably satisfactory to Baxter, and/or take other reasonable
means as Baxter may determine.  In the event Client disputes, in good faith, an
invoice amount, Client agrees to provide Baxter with written notification of
such dispute within [* * *] from the date of the invoice and the Parties shall
use good faith efforts to resolve the dispute within [* * *] from the date of
the invoice.  In the event the Parties are unable to resolve the dispute, the
dispute shall be promptly elevated to senior management of each Party for
resolution.

 

Article 7, ACCEPTANCE OF PRODUCT

 

7.1.                            Product Conformity.  Within [* * *] after the
manufacturing of any Batch pursuant to the Project Plan, Baxter shall promptly
forward to Client, or Client’s designee, samples of such Batch.  Within [* * *]
from the Receipt (as defined below) of such samples of Product or [* * *] from
the date of Receipt of the Released Executed Batch Record, whichever is later
(the “Inspection Period”), Client will determine whether the Batch of Product
was Produced according to the Product Requirements and reject such Batch if such
Batch was not Produced in accordance with the Product Requirements
(“Non-Conforming”) or accept such Batch if such Batch was Produced in accordance
with the Product Requirements.  If Client believes a Batch is Non-Conforming, it
shall notify Baxter as set forth in Section 7.1.2.  For purposes of this
Section 7.1, “Receipt” shall occur on the first business day following the date
of confirmed transmission if Baxter sends by facsimile or email, and on the
second business day following the date of delivery to the overnight delivery
service if Baxter sends by overnight delivery.

 

7.1.1                     If Client does not notify Baxter in writing within the
Inspection Period that the Batch of Product is Non-Conforming, then such Batch
will be deemed to have been accepted and Client will have waived its right to
revoke acceptance (other than for Latent Defects, in which case, the Inspection
Period for such Product shall be [* * *] and the Parties shall then follow the
procedures set forth in Section 7.1.2).

 

CONFIDENTIAL INFORMATION

 

12

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

7.1.2                     If Baxter released a Batch of Product and Client
believes such Batch is Non-Conforming, it will provide to Baxter a detailed
explanation of the non-conformity within the Inspection Period.  Such notice of
non-conformity shall be confirmed in writing via overnight delivery to Baxter. 
Upon receipt of such notice, Baxter will investigate such alleged non-conformity
and, (a) if Baxter agrees such Batch is Non-Conforming, deliver to Client a
corrective action plan within [* * *] after receipt of Client’s written notice
of non-conformity, or such additional time as is reasonably required and
mutually agreed if such investigation or plan requires data from sources other
than Client or Baxter (the “Response Period”), or (b) if Baxter disagrees that
the Batch of Product is Non-Conforming, Baxter will so notify Client in writing
and provide to Client a detailed explanation of the conformity within the
Response Period.

 

7.1.3                     If the Parties dispute whether the Batch of Product is
conforming or Non-Conforming, samples of the Batch will be submitted to a
mutually acceptable laboratory or consultant for resolution, whose determination
of conformity or non-conformity, and the cause thereof if Non-Conforming, shall
be binding upon the Parties for purposes of determining financial liability. 
Notwithstanding the foregoing, Client cannot release a Batch of Product that
Baxter has rejected.  The costs of such laboratory or consultant are to be borne
by the Party whose determination was incorrect.

 

7.2.                            Remedies for Non-Conforming Batch of Product. 
In the event Baxter determines or agrees that a Batch of Product is a
Non-Conforming Batch as a result of Baxter’s [* * *], or such mutually
acceptable laboratory or consultant determines that such Batch of Product is a
Non-Conforming Batch as a result of Baxter’s [* * *], then: (i) within a
reasonable time after either such determination, Baxter will [* * *] reimburse
Client for the cost of the BDS used in such Non-Conforming Batch, with such
reimbursement not to exceed an amount equal to (a) with respect to a
Demonstration Batch, [* * *] the Production Price of the Non-Conforming Batch,
or (b) with respect to a cGMP Batch, [* * *] the Production Price of the
Non-Conforming Batch; and (ii) Baxter will [* * *] at Client’s option, (a) if
Client has paid for such Non-Conforming Batch, either refund or credit the
Production Price of the Non-Conforming Batch or replace the Non-Conforming
Batch, at Baxter’s expense, within [* * *] from receipt of sufficient BDS to be
provided by Client, at Client’s expense, and in due time to carry out the
Production, or (b) if Client has not paid for the Non-Conforming Batch, Baxter
will not invoice for the Non-Conforming Batch and shall replace the
Non-Conforming Batch, at Client’s expense, within      [* * *] from receipt of
sufficient BDS to be provided by Client, at Client’s expense, and in due time to
carry out the Production.

 

Article 8, TERM AND TERMINATION

 

8.1.                            Term.  This Agreement shall commence on the
Effective Date and shall continue for seven (7) years unless earlier terminated
in accordance with Sections 8.2, 8.3 or 8.4 of this Agreement (the “Term”).

 

CONFIDENTIAL INFORMATION

 

13

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

8.2.                            Termination for Breach.  Either Party may
terminate this Agreement upon the material breach of any provision of this
Agreement by the other Party if such breach is not cured by the breaching Party
within [* * *] for monetary defaults, and [* * *] for non-monetary defaults (or
such additional time as is reasonably necessary to cure such non-monetary
default provided that such longer period of time for cure shall in no case
exceed [* * *] after receipt by the breaching Party of written notice of such
default.  At the option of the non-breaching Party, such termination may be with
respect to the entire Agreement, or only with respect to the Product which is
subject to the breach.

 

8.3.                            Termination for Financial Matters.  Either Party
may terminate this Agreement immediately by giving the other Party written
notice thereof in the event such other Party shall become judicially adjudged
insolvent or unable to pay its debts when due, or in the event that proceedings
are commenced against, or voluntarily by, such Party relating to its bankruptcy
or insolvency and not dismissed within [* * *].

 

8.4.                            Termination by Client.  Client may terminate
this Agreement at any time effective on notice, subject to Section 4.2.1
(Reschedule Fees) and Section 8.6 (Non-cancelable Costs and Expenses).

 

8.5.                            Additional Rights and Remedies.  Subject to
Section 13.1, termination under this Article 8 shall be in addition to the other
rights and remedies of the terminating Party as specified herein.

 

8.6.                            Non-cancelable Costs and Expenses.  In the event
of the termination (but not expiration) of this Agreement, Baxter will
immediately cease performance, cancel all commitments, and take all reasonable
steps to mitigate further expenses, and except in the event of termination by
Client as a result of a breach by Baxter under Section 8.2 or under Section 8.3,
Client will (a) reimburse Baxter for all Materials and equipment ordered prior
to termination and not cancelable at no cost to Baxter or will pay Baxter the
cost of cancellation, and (b) pay Baxter for any work-in-process commenced by
Baxter under any outstanding approved Development Plans and/or Project Plans. 
In addition, in the event of termination or expiration for any reason, subject
to Section 7.2, Client will pay the prices described in Article 5 for all
finished Product Produced prior to expiration or termination.  Within [* * *]
after the effective date of termination or expiration, Baxter will ship such
Materials, equipment, work-in-process and Product to Client pursuant to
Section 6.1 at Client’s cost and per Client’s instructions.  Client will make
payments for all expenses described in this Section 8.6 no later than [* * *]
from the later to occur of the shipment of such Materials, equipment,
work-in-process and Product or the invoice date.  Baxter will provide a final
accounting and credit any prepayments (if any) on its final invoice, and refund
any outstanding balance to Client, no later than [* * *] from the effective date
of termination or expiration.

 

8.7.                            Survival.  Termination or expiration of this
Agreement through any means or for any reason shall be without prejudice to the
rights and remedies of either Party with respect to any antecedent breach of any
of the provisions of this Agreement, subject to Article 13.  The provisions of
Articles/Sections 1, 2.5, 2.6, 8, 9.2, 9.3, 9.8, 10, 12, 13, 14, 15, 16, 17, 18,
20, 21,

 

CONFIDENTIAL INFORMATION

 

14

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

24, 25, 26, 27, 29, 30 and 31 hereof shall survive expiration or termination of
this Agreement.  Termination of this Agreement for any reason shall not relieve
any Party of any obligations or affect any rights accruing prior to such
termination.

 

Article 9, PRODUCTION OF PRODUCT

 

9.1.                            Reprocessing, Rework or Reproduction.  If
reprocessing, rework or reproduction is allowed pursuant to Client’s regulatory
submissions or approved by Client, it shall be performed in accordance with the
Quality Agreement and Client shall be responsible for and promptly reimburse
Baxter for all Client approved costs and expenses incurred in connection with
such reprocessing, rework or reproduction, unless such reprocessing, rework or
reproduction is due to [* * *], in which case Baxter will [* * *] pay for all
costs and expenses incurred in connection with such reprocessing, rework or
reproduction, which payment will not exceed [* * *].

 

9.2.                            Audits.

 

9.2.1                     Quality Audits.  Client shall have the right to audit
Baxter’s facilities to determine compliance with (i) cGMP, (ii) the Project
Plan, (iii) Baxter SOPs, and (iv) applicable laws and regulations.  Such audits
shall be scheduled at mutually agreeable times upon reasonable advance written
notice to Baxter.  Audits shall be at Client’s expense as detailed in the
Project Plan, if it occurs more than one (1) time every calendar year unless
required by Baxter’s compliance status.  If Client requests additional audits
which are not due to Baxter’s compliance status and Baxter agrees to such
audits, Client will incur fees as set forth in the Project Plan.  Such fees
shall be paid promptly upon completion of such audits.  In connection with
performing such audits, Client shall comply with all reasonable rules and
regulations promulgated by Baxter.  All information disclosed or reviewed in
such inspections shall be deemed to be the property of Baxter and Baxter
Confidential Information.

 

9.2.2                     Other Audits.  Except as provided in Section 9.2.1,
any audit shall be at the expense of Client and the prior written consent of
Baxter.

 

9.3.                            Stability Testing.  At Client’s expense, Client
or a party selected by Client shall perform all stability testing required to be
performed on Product.  If performed by Baxter, such testing shall be performed
in accordance with the procedures set out in the Product-specific Baxter SOPs
for the stability protocol and the Project Plan.  If Baxter is not performing
stability testing, then Baxter requires at a minimum that Baxter perform the
sterility testing as part of the stability program.  Such stability protocol
shall contain a listing of the analytical testing and corresponding Product
Specifications, to be performed on the Product in connection with the stability
testing program under 21 CFR § 166.

 

CONFIDENTIAL INFORMATION

 

15

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

9.4.                            Permits and Licenses.  Client will be
responsible, at its expense, for obtaining, maintaining, updating and remaining
in compliance with all permits, licenses and other authorizations during the
Term of this Agreement, which are necessary or required under federal, state,
and local laws, rules and regulations which are applicable to the use and sale
of Product Produced by Baxter hereunder, in addition to any permits, licenses
and other authorizations that are specific to the Production of Product, if
any.  Baxter will be responsible, at its expense, for obtaining, maintaining,
updating and remaining in compliance with all generally required permits and
licenses applicable to production of pharmaceutical products generally which are
required for Baxter to carry out its regulatory and Production obligations
hereunder.  Baxter will have no obligation to obtain permits relating to the
sale, marketing, distribution or use of BDS or Product or with respect to the
content of any Product labeling.

 

9.5.                            Regulatory Requirements.  Each Party promptly
shall notify the other of new regulatory requirements of which it becomes aware
which are relevant to the Production of Product under this Agreement and which
are required by an applicable Regulatory Authority or other applicable laws or
governmental regulations, and shall confer with each other with respect to the
best means to comply with such requirements.  Baxter shall notify Client of and
require prior written approval from Client for material changes to
Product-specific Master Batch Records and Product Specifications prior to the
Production of subsequent Batches of Product.  Baxter shall have no obligation to
Produce Product in compliance with the requirements of a Regulatory Authority
not explicitly specified in the Quality Agreement.  Client shall supply to
Baxter a copy of its license submission prior to Baxter’s Production of
Product.  Client will be responsible for the final release of each Batch of
Product for use in clinical trials as set forth in the Quality Agreement. 
Baxter shall be responsible for compliance with all federal, state and local
laws and regulations of Regulatory Authorities (the “Regulations”) as they apply
generally to production of pharmaceutical products.  Client shall be responsible
for compliance with all Regulations as they apply specifically to all other
aspects of the Production, use, and sale of Product or BDS, which responsibility
shall include, without limitation, all contact with the FDA, and other
regulatory authorities, regarding the foregoing.

 

9.6.                            Changes in Manufacturing.

 

9.6.1                     Product-Specific Changes.  If facility, equipment,
process or system changes are required of Baxter as a result of requirements set
forth by a Regulatory Authority, and such regulatory changes apply solely to the
Production and supply of one or more Products, then Client and Baxter will
review such requirements and agree in writing to such regulatory changes, and
Client shall bear [* * *] percent ([* * *]%) of the reasonable costs thereof.

 

9.6.2                     General Changes.  If such regulatory changes apply
generally to one or more Products as well as to one or more other products
produced by Baxter for itself or for third parties, then Client shall pay a pro
rata amount of the reasonable cost of such regulatory changes based upon the
proportion of time that such facility is dedicated to the Production of Products
relative to the production of such other products.

 

CONFIDENTIAL INFORMATION

 

16

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

9.7.                            Equipment Expenses.  If Baxter is required to
obtain specialized equipment in order to Produce Product for Client, the price
of such equipment shall be paid by Client.  Baxter shall advise Client of the
specialized equipment required and the estimated price associated with the
purchase and installation of such equipment.  Client shall be invoiced for all
approved costs as specified in the Project Plan.  Baxter shall be responsible
for such equipment while at the Baxter facility.

 

9.8.                            Ownership of Equipment.  Upon termination or
expiration of this Agreement, Baxter upon the agreement of Client shall either
(i) transfer possession of the specialized equipment paid for by Client to
Client, or (ii) purchase such equipment by paying Client the then current book
value of such equipment.  Depreciation of such equipment shall be calculated in
accordance with applicable generally accepted accounting principles.

 

9.9.                            Manufacturing Compliance.  Baxter shall advise
Client immediately if an authorized agent of any regulatory body visits Baxter’s
manufacturing facility and makes an inquiry specifically regarding Baxter’s
Production of Product for Client.  Client shall advise Baxter immediately if an
authorized agent of any regulatory body plans to visit or accompany Client on a
visit to Client’s facility or Baxter’s manufacturing facility.

 

9.10.                     Lot QC Data Packet.  At Client’s cost and expense,
Baxter shall test, or cause to be tested by third parties, in accordance with
the Specifications, each Batch of Product Produced pursuant to this Agreement
before delivery to Client.  The Lot QC Data Packet shall contain a certificate
of analysis section for each Batch delivered and shall set forth the items
tested, Specifications, and test results.  Baxter shall also indicate on the
final page of the Executed Batch Record that all Batch Production and control
records have been reviewed and approved by the appropriate quality unit.  Baxter
shall send, or cause to be sent, such Lot QC Data Packet to Client prior to the
shipment of Product.  In the event Baxter is unable to send the Lot QC Data
Packet due to technical difficulties, Baxter may send a QCMD in lieu of a Lot QC
Data Packet, which QCMD shall contain all of the Lot QC Data Packet information.

 

Article 10, REGULATORY

 

10.1.                     Regulatory Approvals.  Client will maintain all
necessary Regulatory Approvals of marketing licenses for Product Produced by
Baxter hereunder.  As agreed upon by Client and Baxter in a Regulatory Plan,
Baxter will provide documents and assist Client in preparation of submissions to
US and foreign Regulatory Authorities designated by Client in support of
Client’s applications, and Client will advise Baxter of such document
requirements in support of filings and similar applications required of US and
foreign governments and agencies including amendments, license applications,
supplements and maintenance of such.  All regulatory submission preparation and
maintenance performed by Baxter for Client shall be specified in the Regulatory
Plan.  Prior to submission to the Regulatory Authority, Client will provide
Baxter with a copy of the applicable CMC section for review and comment.  A
final copy of the

 

CONFIDENTIAL INFORMATION

 

17

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

applicable CMC section will be provided by Client to Baxter upon submission to
the Regulatory Authority.

 

Article 11, TRADEMARKS

 

11.1.                     Client grants to Baxter a non-exclusive, royalty-free
license to use trademarks of Client for the sole purpose of allowing Baxter to
fulfill its responsibilities under any Project Plan and this Agreement.  Such
license shall not be transferable in whole or in part.

 

11.2.                     Client shall be solely responsible for selecting,
registering and enforcing trademarks of Client used to identify the Product and,
except as set forth in Section 11.1, shall have sole and exclusive rights in
such trademarks of Client.

 

Article 12, REPRESENTATIONS AND WARRANTIES

 

12.1.                     Mutual Representations.  Each Party hereby represents
and warrants to the other Party that (a) the person executing this Agreement is
authorized to execute this Agreement; (b) this Agreement is legal and valid and
the obligations binding upon such Party are enforceable by their terms; (c) the
execution, delivery and performance of this Agreement does not conflict with any
agreement, instrument or understanding, oral or written, to which such Party may
be bound, nor violate any law or regulation of any court, governmental body or
administrative or other agency having jurisdiction over it; and (d) it is not,
and during the Term of this Agreement, shall not be debarred by any applicable
governmental authority, including without limitation under subsections 306(a) or
(b) of the U.S. Food, Drug and Cosmetic Act, and it will not use in any capacity
in the performance of this Agreement the services of any person or entity who is
debarred by any applicable governmental authority.  Each Party shall promptly
notify the other Party in the event that it or any of its personnel becomes
debarred or excluded during the Term of this Agreement.

 

12.2.                     Baxter Warranty.  Baxter represents and warrants that
Product shall be Produced in accordance with applicable cGMPs and all other
Product Requirements, including without limitation, sterility and endotoxin
(with no warranty that Product shall meet the Product Specifications).  Except
as provided in this Agreement, Baxter makes no representation or warranty with
respect to the sale, marketing, distribution or use of the BDS, Product or to
printed materials specified by Client or its consignee.  Baxter further
represents and warrants that (a) it has the right to give Client any information
and materials provided by Baxter hereunder, and that Client has the right to use
such information and materials for the Production of Product, and (b) Baxter has
no knowledge of any (i) patents or other intellectual property rights that would
be infringed by Baxter’s Production of Product under this Agreement, or
(ii) proprietary rights of third parties which would be violated by Baxter’s
performance hereunder, and (c) Baxter will

 

CONFIDENTIAL INFORMATION

 

18

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Produce the Product and perform the Process Services in accordance with
applicable laws, rules and regulations.

 

12.3.                     Disclaimer of Warranties.  Except for those warranties
set forth in Sections 12.1 and 12.2 of this Agreement, Baxter makes no
warranties, written, oral, express or implied, with respect to Product or the
Process Services and Production of Product.  Except for those warranties set
forth in Sections 12.1 and 12.4 of this Agreement, Client makes no warranties,
written, oral, express or implied, with respect to Product, BDS or the sale,
marketing, distribution or use of the BDS, Product or to printed materials
specified by Client or its consignee.  ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT HEREBY
ARE DISCLAIMED BY BAXTER AND CLIENT.  NO WARRANTIES OF BAXTER OR CLIENT MAY BE
CHANGED EXCEPT IN WRITING AND SIGNED BY A DULY AUTHORIZED REPRESENTATIVE OF BOTH
PARTIES.

 

12.4.                     Client Warranties.  Client warrants that (a) it has
the right to give Baxter any information and materials provided by Client
hereunder, and that Baxter has the right to use such information and materials
for the Production of Product, and (b) Client has no knowledge of any
(i) patents or other intellectual property rights that would be infringed by
Baxter’s Production of Product under this Agreement, or (ii) proprietary rights
of third parties which would be violated by Baxter’s performance hereunder. 
Client warrants that the BDS provided to Baxter hereunder will (1) conform to
the BDS specifications and (2) not be adulterated or misbranded within the
meaning of the FD&C Act.  Client will use and promote the Product in accordance
with its regulatory filings and approvals.

 

Article 13, EXCLUSIVE REMEDIES, LIMITATION OF LIABILITY AND RISK OF LOSS

 

13.1.                     Exclusive Remedies.  [* * *] right to recover damages,
losses or expenses from [* * *], and [* * *] liability under this Agreement, is
limited to the amounts and remedies set forth in the applicable sections of this
Agreement and subject to Section 13.2; [* * *].  All claims by a Party under
this Agreement (except claims seeking indemnity) shall be brought no later than
[* * *] after the occurrence of the event giving rise to such claim; otherwise,
such claim shall be deemed waived.

 

13.2.                     Limitation of Liability.

 

(a)                                 Except [* * *] to the extent recoverable
under Article 14, [* * *] whether a claim is founded in tort or contract and
even if [* * *] asserts or establishes a failure of the essential purpose of any
limited remedy provided in this Agreement, under no circumstances shall [* * *]
be liable for:

 

CONFIDENTIAL INFORMATION

 

19

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(i)                                     incidental, special, consequential,
punitive, exemplary or other indirect damages, including but not limited to,
lost profits, or

 

(ii)

 

(1)  except as specifically set forth in Section 13.3 of this Agreement, loss,
damage or destruction of the Materials, or

 

(2)  except as specifically set forth in Section 16.1 of this Agreement, the
cost of cover or recall costs.

 

Any claims recoverable under this Section 13.2(a) are subject to Sections
13(b) and (c).

 

(b)                                 Except for liability caused by Baxter’s
gross negligence or willful misconduct, [* * *] and to the extent permitted
under applicable laws: under no circumstances shall Baxter’s aggregate liability
under this Agreement, including but not limited to third party claims (except as
provided in Section 14.2), exceed an amount equal to (a) the amounts paid by
Baxter to Client pursuant to Section 4.2.2, if any, plus (b) the greater of:

 

(i)                                     [* * *]

 

(ii)                                  [* * *] the “Baxter Monetary Cap”).

 

(c)                                  [* * *].

 

13.3.                     Risk of Loss.  All Baxter supplied equipment and
Baxter supplied Materials used by Baxter in the Production of Product
(collectively, the “Baxter Property”) shall at all times remain the property of
Baxter and Baxter assumes risk of loss for the Baxter Property until delivery of
Product to a common carrier as specified under Section 6.1.  Client assumes all
risk of loss for Client supplied Materials, equipment owned by Client, and all
Product (collectively, the “Client Property”); provided, however, [* * *] loss
or damage is due to Baxter’s [* * *], Baxter shall, [* * *] reimburse Client for
its actual costs for replacement of the loss or damage of Client Property,
provided, however, that such costs do not exceed an amount equal to [* * *].

 

13.4.                     Waiver of Claims.  In connection with providing
Process Services, each Party represents only that it will use commercially
reasonable efforts in providing such information solely as it relates to Process
Services studies, formulation, primary packaging and manufacturing process
analysis. In connection with Baxter providing Process Services under this
Agreement, Baxter represents only that it will use reasonable care in providing
such Process Services, and Baxter makes no warranties or guarantees with respect
to the results of any Process Services provided under this Agreement.

 

CONFIDENTIAL INFORMATION

 

20

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Article 14, INDEMNIFICATION

 

14.1.                     Client Indemnification.  Client shall indemnify,
defend and hold harmless Baxter and its Affiliates and any of their respective
directors, officers, governors, members, employees, subcontractors and agents
(collectively, the “Indemnified Parties”) from and against any and all Losses
to, and Claims in connection with pending or threatened litigation or other
proceedings, which arise out of or relate to any one of the following:

 

(a)                                 Client’s transport, storage, promotion,
labeling, marketing, distribution, use or sale of Product;

 

(b)                                 Baxter’s use of the BDS to Produce Product
in accordance with the Agreement;

 

(c)                                  Client’s negligence or willful misconduct;

 

(d)                                 Materials except to the extent Baxter
suppliers of Baxter supplied Materials are contractually required to indemnify
Baxter for such Materials;

 

(e)                                  Client’s breach of any covenant,
representation or warranty contained in this Agreement;

 

(f)                                   the use of BDS or the sale, marketing or
distribution of Product by Client violates the patent, trademark, copyright or
other proprietary rights of any third party, except if such violation is caused
by Baxter’s proprietary processes, products and equipment; or

 

(g)                                  the use of BDS or Production of Product by
Baxter in accordance with this Agreement violates the patent, trademark,
copyright or other proprietary rights of any third party, except if such
violation is caused by Baxter’s proprietary processes, products and equipment,

 

Except [* * *] foregoing (a), (b), or (d) [* * *] negligence or willful
misconduct of Baxter.  Client’s indemnity obligations in the case of each of the
foregoing (a) through (g) are subject to Section 14.2.

 

[* * *].

 

14.2.                     Baxter Indemnification.  Baxter shall indemnify,
defend and hold harmless Client and its Affiliates and any of their respective
directors, officers, governors, members, employees, subcontractors and agents
from and against any and all Losses and Claims in connection with pending or
threatened litigation or other proceedings, [* * *] Baxter’s negligence or
willful misconduct.  Baxter’s liability under this Section 14.2 shall be subject
to the Baxter Monetary Cap, except to the extent the Loss or Claim results from
Baxter’s gross negligence or willful misconduct; in which case, Baxter’s
indemnity obligations shall not be subject to the Baxter Monetary Cap.

 

14.3.                     Indemnitee Obligations.  Any Party seeking
indemnification hereunder (a) shall give prompt written notice to the other
Party (the “Indemnifying Party”) of any Claim for

 

CONFIDENTIAL INFORMATION

 

21

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

which indemnification is sought, (b) shall permit the Indemnifying Party to
assume full responsibility to investigate, prepare for and defend against the
Claim, (c) shall reasonably assist the Indemnifying Party, at the Indemnifying
Party’s request and reasonable expense, in the investigation of and preparation
for the defense of such Claim, and (d) shall not compromise or settle such Claim
without the Indemnifying Party’s prior written consent.

 

Article 15, INSURANCE

 

15.1.                     Client Insurance.  Client shall procure and maintain,
during the Term of this Agreement and for a period one (1) year beyond the
expiration date of Product, Commercial General Liability Insurance, including
without limitation, Product Liability and Contractual Liability coverage (the
“Client Insurance”). Client Insurance for Product Liability shall cover amounts
not less than [* * *] per occurrence and aggregate and shall be with an
insurance carrier with an A.M. Best rating of A-VII or better.  Client Insurance
for Product Liability will also include umbrella liability coverage in the
amount of [* * *] per occurrence and aggregate. Baxter shall be named as an
additional insured on the Client Insurance and Client promptly shall deliver a
certificate of Client Insurance and endorsement of additional insured to Baxter
evidencing such coverage.  If Client fails to furnish such certificates or
endorsements, or if at any time during the Term of this Agreement Baxter is
notified of the cancellation or lapse of Client Insurance, and Client fails to
rectify the same within [* * *] after notice from Baxter, in addition to all
other remedies available to Baxter hereunder, Baxter, at its option, may
(i) cease all work in process and refuse further Process Services and/or
Production until Client re-establishes that Client is in compliance with Client
Insurance requirements and/or (ii) terminate this Agreement.

 

15.2.                     Baxter Insurance.  Baxter is, and will during the Term
of this Agreement remain, self-insured for the type of liability that could
arise under this Agreement in amounts no less than the coverage amounts set
forth above for Client Insurance.

 

15.3.                     No Limitation.  Neither Party’s liability will be
limited to that which is recoverable by insurance.

 

Article 16, PRODUCT RECALLS

 

16.1.                     Recalls.  In the event Client is required to recall
any Product or elects to institute a voluntary recall, Client will be
responsible for coordinating such recall.  Client will promptly notify Baxter of
such recall and provide Baxter with a copy of all documents relating to
Production by Baxter of Product that is the subject of such recall, unless
Client is claiming that such recall was caused by Baxter’s negligence, in which
case, Client will provide Baxter with a copy of all such documents.  Baxter will
cooperate with Client in connection with any recall, at Client’s request and
reasonable expense. Client will be responsible for all of the costs and expenses
of such recall (including but not limited to costs associated with receiving and

 

CONFIDENTIAL INFORMATION

 

22

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

administering the recalled Product and notification of the recall to those
persons whom Client deems appropriate); provided that Baxter will be responsible
for all of the costs and expenses of such recall (including but not limited to
costs associated with receiving and administering the recalled Product and
notification of the recall to those persons whom Client deems appropriate) [* *
*] negligence or willful misconduct of Baxter, with Baxter’s payment not to
exceed an amount equal to [* * *].

 

Article 17, INTELLECTUAL PROPERTY

 

17.1.                     Existing Intellectual Property.  Except as the Parties
may otherwise expressly agree in writing, each Party shall continue to own its
existing patents, trademarks, copyrights, trade secrets and other intellectual
property, without conferring any interests therein on the other Party.  Without
limiting the generality of the preceding sentence, Client shall retain all
right, title and interest arising under the United States Patent Act, the United
States Trademark Act, the United States Copyright Act and all other applicable
laws, rules and regulations in and to all Products, BDS, labeling and trademarks
associated therewith (collectively, “Client’s Intellectual Property”). Neither
Baxter nor any third party shall acquire any right, title or interest in
Client’s Intellectual Property, express or implied, by virtue of this Agreement
or otherwise, except to the extent expressly provided herein.

 

17.2.                     Inventions. For purposes of this Agreement,
“Invention” shall mean information relating to or comprising any invention,
innovation, improvement, development, discovery, computer program, device, trade
secret, method, know-how, process, technique or the like, whether or not written
or otherwise fixed in any form or medium, regardless of the media on which
contained and whether or not patentable or copyrightable.

 

17.3.                     Ownership of Inventions.  As between the Parties,
ownership of Inventions shall be determined such that: (i) Client shall solely
own all right, title and interest in and to any and all Inventions, whether
conceived, reduced to practice, or created solely by Baxter Representatives,
solely by Client Representatives or jointly by one or more Client
Representative(s) together with one or more Baxter Representative(s), that
materially incorporates Client BDS, Client’s proprietary processes used in the
Process Services, Product and/or Client Confidential Information, or uses of the
foregoing, and any other Inventions that are conceived or created solely by
Client Representatives that are not Baxter Inventions (“Client Inventions”), and
(ii) Baxter shall solely own all right, title and interest in and to any and all
Inventions whether conceived, reduced to practice, or created solely by Baxter
Representatives, solely by Client Representatives or jointly by one or more
Client Representative(s) together with one or more Baxter Representative(s),
that materially incorporates Baxter proprietary processes used in the Process
Services, Baxter pre-existing methodology in performing its services and/or
Baxter Confidential Information, or uses of the foregoing and any other
Inventions that are conceived or created solely by Baxter Representatives that
are not Client Inventions (“Baxter Inventions”), and (iii) Client and Baxter
shall jointly own all right, title and interest in and to any and all Inventions
conceived, reduced to practice or created jointly by one or more Client

 

CONFIDENTIAL INFORMATION

 

23

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Representative(s) together with one or more Baxter Representative(s) that are
not Client Inventions or Baxter Inventions (“Joint Inventions”).  Baxter shall
promptly disclose in writing all such Inventions and Joint Inventions to Client
in reasonable detail to evaluate potential patent claims.  “Representatives”
mean a Party’s employees and/or their respective agents (i.e., employees or
agents who would be or are properly named as co-inventors under the laws of the
United States on any patent application claiming such inventions).  Each Party
shall have full rights to exploit its own Inventions and Joint Inventions for
its own commercial purposes without any obligation to the other.  The Parties
shall share equally in the cost of mutually agreed patent filings with respect
to all Joint Inventions.  The decision to file for patent coverage on Joint
Inventions shall be mutually agreed upon, and the Parties shall select a
mutually acceptable patent counsel to file and prosecute patent applications
based on such Joint Inventions.

 

17.4.                     Disclaimer.  Except as otherwise expressly provided
herein, nothing contained in this Agreement shall be construed or interpreted,
either expressly or by implication, estoppel or otherwise, as: (i) a grant,
transfer or other conveyance by either Party to the other of any right, title,
license or other interest of any kind in any of its Inventions or other
intellectual property, (ii) creating an obligation on the part of either Party
to make any such grant, transfer or other conveyance or (iii) requiring either
Party to participate with the other Party in any cooperative development program
or project of any kind or to continue with any such program or project.

 

17.5.                     Rights in Intellectual Property.  The Party owning any
intellectual property shall have the worldwide right to control the drafting,
filing, prosecution and maintenance of patents covering the Inventions relating
to such intellectual property, including decisions about the countries in which
to file patent applications.  Patent costs associated with the patent activities
described in this Section shall be borne by the sole owner.  Each Party will
cooperate with the other Party in the filing and prosecution of patent
applications.  Such cooperation will include, but not be limited to, furnishing
supporting data and affidavits for the prosecution of patent applications and
completing and signing forms needed for the prosecution, assignment and
maintenance of patent applications and patents.

 

17.6.                     Confidentiality of Intellectual Property. 
Intellectual property shall be deemed to be the Confidential Information of the
Party owning such intellectual property.  The protection of each Party’s
Confidential Information is described in Article 18.  Any disclosure of
information by one Party to the other under the provisions of this Article 17
shall be treated as the disclosing Party’s Confidential Information under this
Agreement.  It shall be the responsibility of the Party preparing a patent
application to obtain the written permission of the other Party to use or
disclose the other Party’s Confidential Information in the patent application
before the application is filed and for other disclosures made during the
prosecution of the patent application.

 

17.7.                     Permitted Use.  As between Baxter and Client, Client
shall at all times own Client supplied Materials, Product, Client’s Intellectual
Property and Client Inventions.  Baxter shall maintain any Client supplied
Materials, Product, Client’s Intellectual Property and Client Inventions under
its control (except as contemplated in Section 6.2.4) and shall not transfer,
nor permit the transfer of, any Client supplied Materials, Product, Client’s
Intellectual Property

 

CONFIDENTIAL INFORMATION

 

24

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

and/or Client Inventions to any third party not specifically authorized in
advance and in writing by Client.  Baxter and its Representatives shall not use
the Client supplied Materials, Product, Client’s Intellectual Property and/or
Client Inventions for any purpose other than as expressly permitted in this
Agreement.

 

Article 18, CONFIDENTIAL INFORMATION, NONDISCLOSURE AND PUBLICITY

 

18.1.                     Confidentiality.  It is contemplated that in the
course of the performance of this Agreement each Party may, from time to time,
disclose Confidential Information to the other.  Each Party agrees to take all
reasonable steps to prevent disclosure of Confidential Information to third
parties.  No provision of this Agreement shall be construed so as to preclude
disclosure of Confidential Information as may be reasonably necessary to secure
from any governmental agency necessary approvals or licenses or, in the case of
Client, to obtain patents with respect to the Product.

 

18.2.                     Prior Confidentiality Agreement.

 

18.2.1              This Agreement, by reference, incorporates the Confidential
Disclosure Agreement between Client and Baxter effective April 7, 2014 (the
“Confidentiality Agreement”), and is made a part hereof as though fully set
forth herein and all terms and conditions set forth in the Confidentiality
Agreement shall continue to govern any disclosure made under the Confidentiality
Agreement and shall govern any disclosure made under this Agreement after the
Effective Date of this Agreement.  In the event of a conflict between this
Agreement and the Confidentiality Agreement, this Agreement shall govern. 
“Confidential Information”, as used in this Agreement, shall have the meaning
defined in the Confidentiality Agreement, which is hereby amended to apply to
information “relating to the Potential Business Arrangement and/or the
performance of the Product Development And Clinical Supply Agreement between the
Parties dated October 23, 2014.” The Master Batch Records, Materials
Specifications, Process Services, Products Specifications, Release Executed
Batch Records and the data and results contained in the Executed Batch Records,
are automatically deemed the Confidential Information of Client.

 

18.2.2              All obligations of confidentiality and non-use imposed upon
the Parties under this Agreement (including the Confidentiality Agreement),
including without limitation the period of confidentiality and non-use as set
forth in the Confidentiality Agreement which is hereby amended by this
Section 18.2.2, shall expire five (5) years after the expiration or earlier
termination of this Agreement; provided that such obligations shall continue
indefinitely as to the Executed Batch Records, Master Batch Records, Materials
Specifications, Process Services, Products Specifications, and Release Executed
Batch Records, until falling within an exception in section 2 of the
Confidentiality Agreement.

 

CONFIDENTIAL INFORMATION

 

25

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

18.2.3              Section 3 of the Confidentiality Agreement is hereby amended
by this Section 18.2.3 to include use and disclosure as reasonably required for
the performance of this Agreement.

 

18.2.4              The Disclosure Term is hereby amended by this Section 18.2.4
(i) to continue for the longer of the Disclosure Term in the Confidentiality
Agreement or until the date of the expiration or termination of this Agreement,
and (ii) to provide that neither Party may terminate or cancel the
Confidentiality Agreement except co-terminus with the expiration or termination
of this Agreement.

 

18.3.                     Third Party Disclosure.  Baxter will be permitted to
disclose Product information to third party developmental and analytical
services providers that are Qualified Subcontractors in connection with
performance of its obligations hereunder provided such providers shall be
subject to confidentiality agreements.

 

18.4.                     Limitation of Disclosure.  The Parties agree that,
except as otherwise may be required by applicable laws, regulations, rules or
orders, including without limitation the rules and regulations promulgated by
the United States Securities and Exchange Commission (the “SEC”), and except as
may be authorized in the Confidentiality Agreement and unless otherwise agreed
in this Agreement, no information concerning this Agreement and the transactions
contemplated herein shall be made public by either Party without the prior
written consent of the other.

 

18.5.                     Publicity and SEC Filings.  The Parties agree that the
public announcement of the execution of this Agreement shall only be by one or
more press releases mutually agreed to by the Parties.  The failure of a Party
to return a draft of a press release with its proposed amendments or
modifications to such press release to the other Party within five (5) business
days of the Party’s receipt of the press release shall be deemed as approval of
such press release.  Each Party agrees that it shall cooperate fully and in a
timely manner with the other with respect to all disclosures to the SEC or any
other governmental or regulatory agencies, including providing written notice to
the other Party and sufficient time to review and request confidential treatment
of Confidential Information of such other Party included in any such
disclosure.  Each Party may communicate information to its investors to the
extent made public by the other Party.

 

18.6.                     Reference List.  Neither Party shall be entitled to
put the other Party’s name on a reference list without the other Party’s prior
written approval.

 

Article 19, FORCE MAJEURE

 

19.1.                     Any delay in the performance of any of the duties or
obligations of either Party hereto (except the payment of money) caused by an
event outside the affected Party’s reasonable control shall not be considered a
breach of this Agreement, and unless provided to the contrary herein, the time
required for performance shall be extended for a period equal to the period of

 

CONFIDENTIAL INFORMATION

 

26

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

such delay.  Such events shall include without limitation, acts of God; acts of
public enemies; insurrections; riots; terrorist actions; injunctions; embargoes;
labor disputes, including strikes, lockouts, job actions, or boycotts; fires;
explosions; floods; shortages of Materials or energy due to a supplier’s event
of force majeure; delays in the delivery of Materials or energy due to a
supplier’s event of force majeure; acts or orders of any government or agency
thereof or other unforeseeable causes beyond the reasonable control and without
the fault or negligence of the Party so affected.  The Party so affected shall
give prompt notice to the other Party of such cause and a good faith estimate of
the continuing effect of the force majeure condition and duration of the
affected Party’s nonperformance, and shall take whatever reasonable steps are
appropriate to relieve the effect of such causes as rapidly as possible.  If the
period of nonperformance by Baxter because of Baxter force majeure conditions
exceeds one hundred twenty (120) calendar days, Client may terminate this
Agreement or any Batch by written notice to Baxter without liability or penalty
including without limitation without payment of any Reschedule Fees.  If the
period of nonperformance by Client because of Client force majeure conditions
exceeds one hundred twenty (120) calendar days, Baxter may terminate this
Agreement by written notice to Client.

 

Article 20, NOTICES

 

20.1.                     All notices hereunder shall be delivered by facsimile
(confirmed by overnight delivery), or by overnight delivery with a reputable
overnight delivery service, to the following address of the respective Parties:

 

If to Baxter:

 

Baxter Pharmaceutical Solutions LLC
927 South Curry Pike
Bloomington, Indiana 47403
Attn: Contract Management

 

 

Fax No.

(812) 332-3079

Telephone No.

(812) 333-0887

 

 

With a copy to:

 

Baxter Healthcare Corporation
One Baxter Parkway
Deerfield, Illinois 60015-4633
Attn: General Counsel

 

 

Fax No.

(224) 948-2450

Telephone No.

(224) 948-3440

 

 

If to Client:

 

Genocea Biosciences, Inc.
Cambridge Discovery Park
100 Acorn Park Drive, 5th floor
Cambridge, MA 02140
Attn: President

 

CONFIDENTIAL INFORMATION

 

27

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

 

Fax No.

(617) 876-8192

 

 

Telephone No.

(617) 876-8191

 

 

 

 

With a copy to:

 

B. Jean Weidemier, Esq.
Cambridge Licensing Law, LLC
470 Atlantic Avenue, 4th Floor
Boston, MA 02210
Attn: B. Jean Weidemier, Esq.

 

 

Fax No.

(617) 395-8815

Telephone No.

(617) 395-1239

 

Notices shall be effective on the day following the date of transmission if sent
by facsimile, and on the second business day following the date of delivery to
the overnight delivery service if sent by overnight delivery.  A Party may
change its address listed above by notice to the other Party given in accordance
with this Section.

 

Article 21, APPLICABLE LAW

 

21.1.                     This Agreement is being delivered and executed in the
State of New York.  In any action brought regarding the validity, construction
and enforcement of this Agreement, it shall be governed in all respects by the
laws of the State of New York, without regard to the principles of conflicts of
laws.  The courts of the State of New York shall have personal jurisdiction over
the Parties hereto in all matters arising hereunder, and venue for such suit
will be in a state or federal court for the City of New York, New York.

 

Article 22, ASSIGNMENT

 

22.1.                     Neither Party shall assign this Agreement or any part
hereof or any interest herein to any third party (or in the case of Baxter use
any subcontractor) without the prior written approval of the other Party.  The
Parties shall be entitled to assign this Agreement to one of its Affiliates
without the other Party’s prior approval; provided that such Party shall remain
responsible for the performance of its obligations hereunder by such Affiliate. 
No consent shall be required in the case of a transfer to a wholly-owned
subsidiary or transaction involving the merger, consolidation, corporate
reorganization or sale of all or substantially all of the assets or portion of
the business of the Party seeking such assignment or transfer and such
transaction relates to the business covered by this Agreement and the resulting
entity assumes all of the obligations under this Agreement.  No assignment shall
be valid unless the permitted assignee(s) assumes all obligations of its
assignor under this Agreement.  No assignment shall relieve any

 

CONFIDENTIAL INFORMATION

 

28

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Party of responsibility for the performance of its obligations hereunder prior
to the effective date of assignment.

 

Article 23, TAXES

 

23.1.                     Client shall pay all national, state, municipal or
other sales, use, excise, import, property, value added, or other similar taxes,
assessments or tariffs assessed upon or levied against the sale of Product to
Client pursuant to this Agreement or the sale or distribution of Product by
Client (or at Client’s sole expense, defend against the imposition of such taxes
and expenses).  Baxter shall notify Client of any such taxes that any
governmental authority is seeking to collect from Baxter, and Client may assume
the defense thereof in Baxter’s name, if necessary, and Baxter agrees to fully
cooperate in such defense to the extent of the capacity of Baxter, at Client’s
expense.  Baxter shall pay all national, state, municipal or other taxes on the
income resulting from the sale by Baxter of the services provided to Client
under this Agreement, including but not limited to, gross income, adjusted gross
income, supplemental net income, gross receipts, excess profit taxes, or other
similar taxes.

 

Article 24, SUCCESSORS AND ASSIGNS

 

24.1.                     This Agreement shall be binding upon and shall inure
to the benefit of the Parties hereto, their successors and permitted assigns.

 

Article 25, ENTIRE AGREEMENT; INTERPRETATION

 

25.1.                     This Agreement, including the Project Plan and Quality
Agreement and any other agreements specifically incorporated by reference
(“Incorporated Agreements”), constitutes the entire agreement between the
Parties concerning the subject matter hereof and supersedes all written or oral
prior agreements or understandings with respect thereto.  The headings used in
this Agreement are for convenience only and are not part of this Agreement.  The
term “includ(ing)(e/es)” and correlatives means “includ(ing)(e/es) without
limitation.” The terms of this Agreement Articles 1 through 31 shall control in
the event of a conflict between this Agreement Articles 1 through 31 and any of
its Incorporated Agreements, unless expressly provided otherwise by reference to
a specific section of this Agreement Articles 1 through 31.

 

Article 26, SEVERABILITY

 

26.1.                     If any term or provision of this Agreement shall for
any reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not

 

CONFIDENTIAL INFORMATION

 

29

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

affect any other term or provision hereof, and this Agreement shall be
interpreted and construed as if such term or provision, to the extent the same
shall have been held to be invalid, illegal or unenforceable, had never been
contained herein.

 

Article 27, WAIVER AND MODIFICATION OF AGREEMENT

 

27.1.                     No waiver or modification of any of the terms of this
Agreement shall be valid unless in writing and signed by authorized
representatives of both Parties hereto.  Failure by either Party to enforce any
rights under this Agreement shall not be construed as a waiver of such rights
nor shall a waiver by either Party in one or more instances be construed as
constituting a continuing waiver or as a waiver in other instances.

 

Article 28, INDEPENDENT CONTRACTOR

 

28.1.                     Both Parties shall act as an independent contractor as
to the other Party in Baxter’s providing the services required hereunder and
shall not be considered an agent of, or joint venturer with, the other Party.

 

Article 29, ATTORNEY’S FEES

 

29.1.                     The successful Party in any litigation or other
dispute resolution proceeding to enforce the terms and conditions of this
Agreement shall be entitled to recover from the other Party reasonable
attorney’s fees and related costs involved in connection with such litigation or
dispute resolution proceeding.

 

Article 30, COUNTERPARTS

 

30.1.                     For convenience, this Agreement may be executed in
counterparts with the same force and effect as if each of the signatories had
executed the same Agreement.

 

Article 31, DISPUTE RESOLUTION

 

31.1.                     Prior to initiating litigation, the Parties shall make
a good faith attempt to resolve any dispute internally by escalating it to
higher levels of management, and if such higher levels of management are not
able to resolve the matter within [* * *], either Party may, in its sole
discretion initiate a nonbinding mediation process.  Each Party hereby commits
to attending at

 

CONFIDENTIAL INFORMATION

 

30

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

least one mediation session and participating in good faith in the mediation
process for a period of [* * *] as described below. If a Party initiates a
mediation process, the Parties shall engage in non-binding mediation for a
period of at least [* * *] to attempt to resolve any and all disputes before a
sole mediator (the “Mediator”) selected from Conflict Prevention &
Resolution, Inc. or its successor (“CPR”), or if CPR is no longer able to supply
the Mediator, such Mediator shall be selected from the American Arbitration
Association, with such mediation to be held in the neutral location determined
by the Mediator. A representative of each Party with authority to resolve the
dispute shall participate in the mediation.  The Parties shall share the costs
of the Mediator and mediation equally, except that each Party shall pay its own
attorneys’ fees and expenses.  If the representatives of the Parties have not
been able to resolve the dispute within such [* * *] period, the Parties shall
have the right to pursue any other remedies legally available to resolve such
dispute.

 

31.2.                     Notwithstanding anything to the contrary in this
Agreement, each Party reserves the right to initiate court proceedings at any
time to seek injunctive or other temporary relief.

 

[SIGNATURES ON THE FOLLOWING PAGE]

 

CONFIDENTIAL INFORMATION

 

31

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
duly authorized representatives as of the Effective Date.

 

BAXTER PHARMACEUTICAL SOLUTIONS LLC

 

GENOCEA BIOSCIENCES, INC.

 

 

 

By:

 /s/ Marsha Prokop

 

By:

 /s/ William D. Clark

Name:

Marsha Prokop

 

Name:

William D. Clark 

Title:

Director, Contract Management

 

Title:

CEO

 

CONFIDENTIAL INFORMATION

 

32

--------------------------------------------------------------------------------